Name: Council Decision (CFSP) 2019/1171 of 8 July 2019 amending Decision (CFSP) 2017/2074 concerning restrictive measures in view of the situation in Venezuela
 Type: Decision
 Subject Matter: America;  international affairs;  civil law;  European construction
 Date Published: 2019-07-09

 9.7.2019 EN Official Journal of the European Union L 183/9 COUNCIL DECISION (CFSP) 2019/1171 of 8 July 2019 amending Decision (CFSP) 2017/2074 concerning restrictive measures in view of the situation in Venezuela THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 November 2017 the Council adopted Decision (CFSP) 2017/2074 (1) concerning restrictive measures in view of the situation in Venezuela. (2) The statement of reasons for three persons listed in Annex I to Decision (CFSP) 2017/2074 should be updated, and the gender of all persons listed in that Annex should be included in the identifying information. (3) Decision (CFSP) 2017/2074 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2017/2074 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day after its publication in the Official Journal of the European Union. Done at Brussels, 8 July 2019. For the Council The President A.-K. PEKONEN (1) Council Decision (CFSP) 2017/2074 of 13 November 2017 concerning restrictive measures in view of the situation in Venezuela (OJ L 295, 14.11.2017, p. 60). ANNEX In Annex I to Decision (CFSP) 2017/2074, entries 1 to 18 are replaced by the following entries: Name Identifying information Reasons Date of listing 1. NÃ ©stor Luis Reverol Torres Date of birth: 28 October 1964 Gender: male Minister for Interior, Justice and Peace; former Commander General of the Bolivarian National Guard. Responsible for serious human rights violations and repression of the democratic opposition in Venezuela, including the prohibition and repression of political demonstrations. 22.1.2018 2. Gustavo Enrique GonzÃ ¡lez LÃ ³pez Date of birth: 2 November 1960 Gender: male Reappointed as Head of the Bolivarian National Intelligence Service (SEBIN) on 30 April 2019. Formerly Security and Intelligence Adviser for the President's office from 8 January 2019 to 30 April 2019 and Head of SEBIN until October 2018. As Head of SEBIN, responsible for serious human rights violations (including arbitrary detention, inhuman and degrading treatment, and torture) and repression of civil society and the democratic opposition in Venezuela. 22.1.2018 3. Tibisay Lucena RamÃ ­rez Date of birth: 26 April 1959 Gender: female President of the National Electoral Council (Consejo Nacional Electoral  CNE). Her actions and policies have undermined democracy and the rule of law in Venezuela, including by facilitating the establishment of the Constituent Assembly by failing to ensure that the CNE remains an impartial and independent institution in accordance with the Venezuelan Constitution. 22.1.2018 4. Antonio JosÃ © Benavides Torres Date of birth: 13 June 1961 Gender: male Chief of the Capital District (Distrito Capital) Government until January 2018. General Commander of the Bolivarian National Guard until 21 June 2017. Involved in repression of civil society and democratic opposition in Venezuela, and responsible for serious human rights violations committed by the Bolivarian National Guard under his command. His actions and policies as General Commander of the Bolivarian National Guard, including the Bolivarian National Guard taking the lead in the policing of civilian demonstrations and publicly advocating that military courts should have jurisdiction over civilians, have undermined the rule of law in Venezuela. 22.1.2018 5. Maikel JosÃ © Moreno PÃ ©rez Date of birth: 12 December 1965 Gender: male President, and former Vice President, of the Supreme Court of Justice of Venezuela (Tribunal Supremo de Justicia). In these roles, he has supported and facilitated the Government's actions and policies which have undermined democracy and the rule of law in Venezuela, and is responsible for actions and statements that have usurped the authority of the National Assembly. 22.1.2018 6. Tarek William Saab Halabi Date of birth: 10 September 1963 Gender: male Venezuelan Attorney General appointed by the Constituent Assembly. In this role and previous roles as Ombudsman and President of the Republican Moral Council, he has undermined democracy and the rule of law in Venezuela by publicly supporting actions against opponents of the Government and the withdrawal of competences from the National Assembly. 22.1.2018 7. Diosdado Cabello RondÃ ³n Date of birth: 15 April 1963 Gender: male President of the Constituent Assembly and First Vice President of the United Socialist Party of Venezuela (PSUV). Involved in undermining democracy and the rule of law in Venezuela, including by using the media to publicly attack and threaten political opposition, other media and civil society. 22.1.2018 8. Tareck Zaidan El-Aissami Maddah Vice President of Economy and Minister for National Industry and Production Date of birth: 12 November 1974 Gender: male Vice President of Economy and Minister for National Industry and Production. As the former Vice President of Venezuela with oversight of the direction of the Bolivarian National Intelligence Service (SEBIN) Maddah is responsible for the serious human rights violations carried out by the organisation, including arbitrary detention, politically motivated investigations, inhumane and degrading treatment, and torture. He is also responsible for supporting and implementing policies and activities which undermine democracy and the rule of law, including the prohibition of public demonstrations, and heading President Maduro's anti-coup command  which has targeted civil society and the democratic opposition. 25.6.2018 9. Sergio JosÃ © Rivero Marcano Inspector General of the Bolivarian National Armed Forces Date of birth: 8 November 1964 Gender: male General Commander of the Bolivarian National Guard until 16 January 2018. Involved in the repression of civil society and democratic opposition in Venezuela, and responsible for serious human rights violations committed by the Bolivarian National Guard under his command, including the excessive use of force, and the arbitrary detention and abuse of civil society and opposition members. His actions and policies as General Commander of the Bolivarian National Guard, including the Bolivarian National Guard assaulting members of the democratically elected National Assembly and intimidating journalists reporting on the fraudulent elections for the illegitimate Constituent Assembly, have undermined democracy and the rule of law in Venezuela. 25.6.2018 10. JesÃ ºs Rafael SuÃ ¡rez Chourio General Commander of the Bolivarian Army Date of birth: 19 July 1962 Gender: male General Commander of the Venezuelan Bolivarian National Army and former Commander of Venezuela's Comprehensive Defence Region of the Central Zone (REDI Central). Responsible for human rights violations by forces under his command, including the use of excessive force and the mistreatment of detainees. Has targeted the democratic opposition and supported the use of military courts to try civilian protestors. 25.6.2018 11. IvÃ ¡n HernÃ ¡ndez Dala Head of Directorate-General of Military Counter-Intelligence Date of birth: 18 May 1966 Gender: male Head of the Directorate-General of Military Counter-Intelligence (DGCIM) since January 2014 and Head of the Presidential Guard since September 2015. As Head of the DGCIM, IvÃ ¡n HernÃ ¡ndez Dala is responsible for serious human rights violations and the repression of civil society and democratic opposition committed by members of the DGCIM under his command, including excessive use of force and the ill-treatment of detainees. 25.6.2018 12. Delcy Eloina RodrÃ ­guez GÃ ³mez Vice President of the Bolivarian Republic of Venezuela Date of birth: 18 May 1969 Gender: female Vice President of Venezuela, former President of the illegitimate Constituent Assembly and former member of the Presidential Commission for the illegitimate National Constituent Assembly. Her actions on the Presidential Commission and then as President of the illegitimate Constituent Assembly have undermined democracy and the rule of law in Venezuela, including usurping the powers of the National Assembly and using them to target the opposition and prevent them taking part in the political process. 25.6.2018 13. ElÃ ­as JosÃ © Jaua Milano Minister of Popular Power for Education Date of birth: 16 December 1969 Gender: male Minister of Popular Power for Education. Former President of the Presidential Commission for the illegitimate National Constituent Assembly. Responsible for undermining democracy and the rule of law in Venezuela through his role in leading the establishment of the illegitimate Constituent Assembly. 25.6.2018 14. Sandra Oblitas Ruzza Vice President of National Electoral Council Date of birth: 7 June 1969 Gender: female Vice President of the National Electoral Council (CNE) and President of the Commission of the Electoral and Civilian Register. Responsible for the CNE's activities which have undermined democracy in Venezuela, including facilitating the establishment of the illegitimate Constituent Assembly and manipulation of the electoral process. 25.6.2018 15. Freddy Alirio Bernal Rosales Date of birth: 16 June 1962 Gender: male Head of the National Control Centre of the Committee for Local Supply and Production (CLAP) and Commissioner General of SEBIN. Responsible for undermining democracy through manipulation of CLAP programme distributions amongst voters. Additionally, as Commissioner General of SEBIN, he is responsible for SEBIN's activities which include serious human rights violations such as arbitrary detention. 25.6.2018 16. Katherine Nayarith Harrington PadrÃ ³n Date of birth: 5 December 1971 Gender: female Deputy Prosecutor General (also translated as Deputy Attorney General) from July 2017 until October 2018. Appointed Deputy Prosecutor General by the Supreme Court in violation of the Constitution, rather than by the National Assembly. Responsible for undermining democracy and the rule of law in Venezuela, including by initiating politically-motivated prosecutions and failing to investigate allegations of human rights violations by the Maduro regime. 25.6.2018 17. Socorro Elizabeth HernÃ ¡ndez HernÃ ¡ndez Date of birth: 11 March 1952 Gender: female Member (Rector) of the National Electoral Council (CNE) and member of the National Electoral Board (JNE). Responsible for the CNE's activities which have undermined democracy in Venezuela, including facilitating the establishment of the illegitimate Constituent Assembly and manipulation of the electoral process in relation to a cancelled presidential recall election in 2016, postponement of gubernatorial elections in 2016, and the relocation of polling stations at short notice before gubernatorial elections in 2017. 25.6.2018 18. Xavier Antonio Moreno Reyes Secretary-General of the National Electoral Council Gender: male Secretary-General of the National Electoral Council (CNE). Responsible for approving CNE decisions which have undermined democracy in Venezuela, including facilitating the establishment of the illegitimate Constituent Assembly and manipulation of the electoral process. 25.6.2018